ORDER

PER CURIAM.
Boaz Rafaeli appeals from the judgment of the trial court which granted Lois Gould’s *560petition for a full order of protection and awarded her attorneys’ fees. We have reviewed the briefs, record, and transcript. The trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. No jurisprudential purpose would be served by an extended written opinion. The judgment is affirmed in accordance with Rule 84.16(b).